Citation Nr: 1007605	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Houston, Texas, Regional Office (RO).  

In his substantive appeal (VA Form 9), received in January 
2004, the appellant requested a Travel Board hearing at the 
RO.  However, in November 2005, the appellant withdrew his 
request for a travel board hearing.  38 U.S.C.A. § 20.704(e) 
(2009).  The appellant appeared and offered testimony at a 
hearing before a Decision Review Officer (DRO) at the RO in 
November 2005.  A transcript of that hearing is of record.  
This case was remanded in October 2008 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for peripheral neuropathy of the right upper and lower 
extremities, to include as secondary to diabetes mellitus 
type II.  In the October 2008 Board remand, the RO was 
instructed to afford the appellant a VA examination.  
Specifically, the following instructions were given:  

The veteran should be afforded a VA neurology 
examination to determine whether the veteran has 
peripheral neuropathy of the right upper and lower 
extremities.  All indicated tests and studies are to be 
performed.  Prior to the examination, the claims folder 
must be made available to the neurologist for review of 
the case.  If peripheral neuropathy is identified, the 
neurologist is to indicate the likely cause of the 
disease.  Specifically, the examiner is to opine whether 
the peripheral neuropathy of the right upper and lower 
extremities is as least as likely as not (50 percent 
possibility or greater) due to diabetes mellitus.  
Complete reasons and bases are to be provided for the 
opinion rendered.

It was also noted in the remand that the RO has not afforded 
the appellant an EMG study of the right upper and lower 
extremities and that such an examination was necessary.  

The appellant was afforded a VA neurologic examination in 
February 2009.  During this examination, the examiner noted 
that the appellant does not appear to actually have numbness 
in the left upper and left lower extremities, rather a sense 
of heaviness.  The examiner noted that the examination 
revealed no sensory deficit anywhere but that examination 
appeared to show that there was an infrequent and transient 
peripheral entrapment of the right ulnar at the cubital 
tunnel which is independent of any concern regarding diabetes 
and not a manifestation of a diabetic peripheral neuropathy, 
per se.  

In the October 2008 remand, the Board instructed that the 
appellant be afforded a VA neurology examination and that if 
peripheral neuropathy is identified the examiner issue an 
opinion as to whether the peripheral neuropathy of the right 
upper and lower extremities is as least as likely as not (50 
percent possibility or greater) due to diabetes mellitus.  It 
was also requested that the VA examiner provide complete 
reasons and bases for the opinion rendered.  Although the 
appellant was afforded a VA examination, the Board finds that 
another VA examination and opinion is warranted.  In this 
regard, the Board notes that the VA examiner noted that the 
examination revealed no sensory deficit anywhere.  However, 
it was then noted that the examination showed some infrequent 
and transient peripheral entrapment of the right ulnar.  The 
Board notes that in light of the findings of peripheral 
entrapment of the right ulnar it is unclear whether 
peripheral neuropathy is present or not.  The Board notes 
that although the October 2008 VA examiner rendered an 
opinion, his opinion is inconsistent given the use of the 
words "per se" following the opinion.  Furthermore, the 
examiner did not answer the question in the manner as 
requested in the remand and he also did not provide a clear 
reason or rationale.  An EMG study was also not conducted as 
requested in the prior remand.  

The Court has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the examiner is again requested to comply with the 
Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA 
examination.  An EMG study should be 
conducted.  The examiner should clearly 
state whether the appellant has peripheral 
neuropathy of the right upper and right 
lower extremities.  If peripheral 
neuropathy in the right upper and/or right 
lower extremity is identified, the 
examiner should provide an opinion as to 
whether it is likely, as likely as not, or 
not likely related to the service 
connected diabetes mellitus.  If there is 
no relationship, that fact must be noted 
in the report.  The examiner should also 
comment on any other prior EMGs in the 
record.  The claims folder should be made 
available to the examiner for review.  A 
complete rationale for all opinions should 
be provided.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


